


Exhibit 10.16

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in consideration of the mutual promises contained
herein, Ky-Tenn Oil, Inc., a Kentucky corporation (KTO) and Miller Petroleum,
Inc., of Huntsville, Tennessee (Miller) agree as follows:

Purchase and Sale

 

1.

KTO shall sell and convey, and Miller shall purchase, the assets described
below, subject to the terms and conditions of this Agreement.

 

2.

The assets to be sold shall be the following:

 

a.

All of KTO’s undivided interest in and to the wells, revenue interests and oil
and gas leasehold rights associated therewith, as described in Exhibit 1
attached hereto, together with all of KTO’s interest in and to all of the
personal property, fixtures and improvements pertaining to the wells, pertinent
thereto or used or obtained in connection therewith or with the production,
transmission, treatment, sale or disposal of hydrocarbons or water therefrom;
all well logs, completion reports, title information, geological or engineering
information, exploration and production information and any other records or
information of any nature whatsoever owned by KTO with regard to the wells,
leasehold interests and associated personal property and contract rights;

 

b.

All of KTO’s undivided interest in the leases described in Exhibit 2 attached
hereto along with all of its interest in and to all the property and rights
incident thereto;

 

c.

All of KTO’s interest in product purchase and sale contracts, and any other
contract rights, intangible rights, rights under warranties made by prior owners
in other agreements insofar as the foregoing items are attributable to the
property conveyed herein, together with all the property and rights incident
thereto all of said contracts being identified as Exhibit 3;

 

d.

All of KTO’s rights in and to all certificates of deposit relating to the wells
being conveyed herein, which are listed in Exhibit 4 and which are written in
favor of the Tennessee Oil and Gas Board and used in satisfaction of KTO’s State
of Tennessee plugging bond requirement. KTO shall advise the State of Tennessee
in writing of its desire to transfer ownership in and to the CD’s to Miller. If
for any reason the State of Tennessee refuses to recognize such transfer on its
books and records, at such time as Miller posts

1

--------------------------------------------------------------------------------




substitute bonds with the State of Tennessee the CDs issued on behalf of KTO
shall be released and KTO shall immediately pay and deliver to Miller the face
amount of these CDs, which shall be not less than One Hundred Eighty Thousand
Dollars ($180,000). This shall include all applicable reclamation bonds.

 

e.

All of KTO’s interest in the gas gathering pipeline systems listed in Exhibit 5
together with its interest in all meters, compressors, processing, treating and
other equipment, fixtures or connections associated therewith or pertinent
thereto;

 

f.

All of KTO’s interest in all licenses, permits, rights-of way, easements,
options, or other rights if any are pertinent or otherwise relating to the
wells, leases, pipelines and contracts;

 

g.

All of KTO’s overriding royalty interests, working interests, reversionary
interests, back-in rights, options and other rights or privileges, whether
exercised, available to the be exercised or dormant in the wells and leases, as
described in Exhibit 1 (reversionary rights). In addition, KTO shall deliver to
Miller geological and engineering data for use with any software licensed by
KTO.

 

h.

All of KTO’s interest in governmental permits and licenses necessary to the
operation of KTO’s facilities.

 

i.

Any and all other assets or rights incidental to, or necessary for the use of,
items 2.a. through 2.h. above.

 

3.

As consideration for this transfer Miller shall deliver to KTO one million
(1,000,000) shares of Common Stock of Miller, which certificates shall be
delivered to KTO at the time of closing. The Common Stock shall be issued as
follows:

 

a.

The Seller shall be granted registration rights with respect to all shares of
Common Stock issued to the Seller hereunder. Seller shall also be provided
“piggyback” registration rights with respect to those shares through an
amendment to the current registration statement filed by Purchaser with the
Securities and Exchange Commission.

 

b.

The stock certificates evidencing the shares of Common Stock issued to Seller
hereunder will bear the following legend: THE SHARES OF STOCK EVIDENCED BY THIS
STOCK CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED,
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT

2

--------------------------------------------------------------------------------




AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

c.

As an inducement to Seller to enter into the Transaction, the Definitive
Agreement shall provide for the spin-out of Seller’s stock in an initial public
offering after applicable regulatory requirements have been satisfied.

 

4.

KTO represents and warrants to Miller as follows:

 

a.

It is a corporation duly organized, validly existing and in good standings under
the laws of the state of Kentucky.

 

b.

KTO has all requisite power and authority to enter into this Agreement and
perform its obligations under this Agreement. Entering into this Agreement and
performing the obligations imposed on it by the Agreement will not violate or be
in conflict with any provision of KTO’s Articles of Incorporation or other
governing documents, or any agreement or instrument to which KTO is a party or
by which KTO is bound, or any judgment, decree, order, statute, rule or
regulation applicable to KTO.

 

c.

Execution and delivery of this Agreement and the transaction contemplated by it
has been duly and validly authorized by all requisite action, corporate and
otherwise, on the part of KTO, and will not require authorization or approval by
any third party or entity, will not violate any judgment or order of any court
pertaining to KTO or the assets to be conveyed, will not conflict with or result
in a breach of or default under any agreement, contract, commitment, lease or
undertaking to which KTO is a party and will not result in the creation or
imposition of any encumbrances upon the assets to be conveyed.

 

d.

This Agreement constitutes the legal, valid and binding obligation of KTO
enforceable in accordance with its terms.

 

e.

To the best of its knowledge KTO has paid in full taxes and assessments imposed
on it or the assets to be conveyed by any local, state, federal or other taxing
authority and there are no tax liens of record, or pending or threatened, with
regard to the assets to be conveyed other than any identified as Exhibit 6 to
this Agreement.

 

f.

Exhibit 7 identifies all liens and encumbrances affecting the assets to be
conveyed. Except for any Permitted Encumbrances identified on the attached
Exhibit 7.a, KTO has good and marketable title to the assets conveyed, free and
clear of all liens, encumbrances, burdens and claims; provided, however, that
with regard to those leases on whose subject property there is no well to hold
such lease by production,

3

--------------------------------------------------------------------------------




KTO warrants and represents that title thereto is free and clear of all liens,
encumbrances, burdens and claims created or incurred by KTO or any of its
affiliates, and all title information regarding the assets has been provided to
Miller.

 

g.

All royalties, rentals and other payments due on these leases and contracts to
be conveyed have been paid and accepted and all conditions necessary to keep the
leases and contracts in full force and effect have been fully performed and all
material respects and the leases and contracts are in full force and effect
except as disclosed below in Exhibit 8 to this Agreement.

 

h.

KTO has not received written notice that it is in default under any contract or
agreement pertaining to the assets to be conveyed.

 

i.

All financial information and statements provided to Miller are accurate.

 

j.

All contracts, documents and information concerning the assets to be conveyed
have been given to Miller.

 

k.

All contracts, leases or other agreements to the subject property have been
disclosed and are assumable by Miller.

 

l.

KTO’s operations in regard to the assets being conveyed have been in full
compliance with all federal, state and local laws, rules and regulations, and
those warranties required by state and federal securities laws.

 

m.

No brokerage commission will be due as a result of this transaction.

 

n.

All litigation and claims, or potential claims, of which KTO is aware are
identified on the attached Exhibit 9.

 

o.

There are no undisclosed liens, encumbrances, claims or liabilities affecting
the property being sold.

 

p.

All personal property being conveyed to Miller is identified on Exhibit 10
attached.

 

5.

Miller represents and warrants to KTO that:

 

a.

It is a corporation duly organized, validly existing and in good standing under
the laws of the State of Tennessee.

 

b.

It has all requisite power and authority to enter into this agreement, to
purchase the assets described in this Agreement and to perform its other
obligations under the Agreement. The closing of this transaction

4

--------------------------------------------------------------------------------




will not violate or be in conflict with any provision of its articles of
organization, operating agreement or governing documents, or any other agreement
or instrument to which it is a party, or any judgment, decree, order, statute,
rule or regulation applicable to it.

 

c.

Execution, delivery and performance of this agreement has been duly and validly
organized by all requisite action and will not require any consent or
authorization of any third party or entity, violate any judgment, order, writ or
decree of any court applicable to it and will not conflict with or result in a
breach of or default under any agreement to which it is a party.

 

d.

This Agreement constitutes the legal, valid and binding obligation of Miller
enforceable in accordance with its terms.

 

e.

To the best of its knowledge it has all licenses, franchise, permits and other
governmental authorizations required to conduct its business.

 

6.

At or before closing KTO shall deliver to Miller the following:

 

a.

Copies of title opinions and reports pertaining to the assets conveyed.

 

b.

Abstracts of title and status reports regarding the assets.

 

c.

Leases, instruments evidencing prior conveyances of interest created thereby,
unitization, pooling and operating agreements, division and transfer orders,
mortgages, deeds of trust, security agreements, chattel mortgage, UCC financing
statements and other encumbrances affecting title to the assets and copies of
all other contracts and documents affecting title to the assets.

 

d.

Ownership maps and surveys relating to the assets.

 

e.

Lease records and data sheets relating to the assets and the bonuses, rentals
and royalties payable thereunder.

 

f.

Purchase, sale, processing and gathering line agreements relating to production
from the wells.

 

g.

Permits, easements, notices, licenses and orders in any way relating to the
assets.

 

h.

All production and operation information.

 

i.

Bonds and other policies of insurance relating to the operation of assets.

5

--------------------------------------------------------------------------------




 

j.

Any other documents or information of any kind whatsoever pertaining to the
assets conveyed.

 

7.

KTO shall promptly notify Miller of any suit, action or other proceedings before
any court or governmental body or authority that relates to the assets conveyed
that might affect title to the assets conveyed.

 

8.

KTO as part of the closing of this transaction shall execute any assignment,
bill of sale, and conveyance necessary to convey title to Miller and shall sign
Change of Operator instruments for the oil and gas interests as well as a
request to the State of Tennessee to allow the bonds placed with respect to the
assets to remain in place with ownership of same transferred to Miller, any
transfer orders or letters necessary to direct purchasers of oil and gas
production to make payment to Miller of proceeds attributable to the conveyed
assets.

 

9.

At closing KTO shall have caused all encumbrances against the assets to be
conveyed, other than Permitted Encumbrances described in Exhibit 7.a to be
released. KTO shall execute and deliver to Miller any additional documents
necessary to effectuate the transfer of assets and obligations imposed herein.

 

10.

The party responsible by law shall pay any applicable sales taxes or other
transaction taxes, duties or charges payable in connection with the sale of the
assets. Miller shall pay all other documentary, filing and recording fees
required in connection with the filing and recording of the assignments, deeds
or other conveyances necessary for the closing of this sale.

 

11.

KTO shall defend, indemnify and save and hold harmless Miller against all losses
or claims with respect to the transferred assets that accrue or relate to times
prior to the closing date or any debt, claims, liabilities or obligations of KTO
not expressly assumed by Miller hereunder that accrue at any time.

 

12.

Miller shall defend, indemnify and save and hold harmless KTO against all losses
that result from or relate to the assets conveyed to the extent that losses or
claims accrue or relate to times after the closing date, except to the extent
that they relate to actions of KTO that occurred prior to the closing date.

 

13.

The parties shall each defend, indemnify and save and hold harmless the other
against any losses or claims that result from or relate or are attributable to
the breach of any of their warranties made in this Agreement.

 

14.

Miller shall be entitled to receive all proceeds attributable to the conveyed
assets after the closing date.

 

15.

KTO shall be liable for, shall pay and shall indemnify and defend and hold
Miller harmless against all taxes relating to the conveyed assets accruing on or
before the closing date. Miller shall be liable for, shall pay and shall

6

--------------------------------------------------------------------------------




indemnify, defend and hold KTO harmless against all such taxes accruing after
the closing date.

 

16.

KTO shall prepare and file with the applicable governmental authorities all
income tax returns with respect to any period that ends on or before the closing
date as well as all other tax returns with respect to any period that ends on or
before the closing date.

 

17.

KTO shall take all actions necessary to permit the transfer from it to Miller of
KTO’s obligations and liabilities as owner/operator of wells conveyed pursuant
to this Agreement.

 

18.

Representations, warranties, conveyance agreements and indemnities included in
this Agreement or any related documentation shall survive the closing of this
transaction.

 

19.

All public announcements concerning the transactions contemplated by this
Agreement shall be jointly planned and coordinated by and between KTO and
Miller.

 

20.

This Agreement may be amended only by a writing executed by both parties. No
waiver or forebearance from enforcing any term, provision or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, provision or condition or as a
waiver of any other term, provision or condition of this agreement. This
Agreement shall be governed by the laws of the State of Tennessee and the
parties agree that the exclusive jurisdiction for any action relating to this
Agreement shall be in the State of Tennessee.

 

21.

In the event that either party defaults on or refuses to abide by any provision
of this agreement and the non-defaulting party is forced to resort to legal
action against the defaulting party then the defaulting party shall reimburse
the non-defaulting party for all attorney’s fees and costs reasonably incurred
in curing the default or refusal.

 

22.

Sellers agree as part of the consideration for this Agreement that except to the
extent the parties agree otherwise in a writing signed by both of them, for a
period of three (3) years from and after the Closing Date, neither they nor
their agents, employees or assigns shall engage, directly or indirectly, in
competition with the Company or with Purchaser in regard to oil and gas
operations. In the event of a violation of this provision Purchaser shall be
entitled to injunctive relief.

 

23.

This constitutes the final Agreement between the parties and supersedes any
prior verbal or written agreements between the parties, including but not
limited to the Letter of Intent issued by Miller to KTO on April 1, 2009.

Dated this the 8 day of June, 2009.

7

--------------------------------------------------------------------------------




KY-TENN OIL, INC.

By: /s/ William Goodwin

Title:President

MILLER PETROLEUM, INC.

By: /s/ Scott M. Boruff

8

--------------------------------------------------------------------------------